PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




15240783
In re Application of 
Bristol-Myers Squibb Company
Application No. 17/183,286
Filed: 23 Feb 2021
For: SUBSTITUTED NITROGEN CONTAINING COMPOUNDS

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition filed February 23, 2021 under 37 CFR 1.55(f) for acceptance of certified copies of the foreign applications submitted under 35 USC 119(a)-(d).  

The petition is DISMISSED AS UNNECESSARY.

The record reflects that the certified copies of the foreign applications have been properly submitted in the instant reissue application. It is noted that the Office successfully retrieved Indian App. No. 201811004486 on June 10, 2022 and that the certified copy of Indian App. No. 201711019293 is present in application file wrapper of the original application, to wit, U.S. App. No. 15/993,683.

Note also is made of MPEP 1417II wherein it states:

A reissue was granted in Brenner v. State of Israel, 400 F.2d 789, 158 USPQ 584 (D.C. Cir. 1968), where the only ground urged was failure to file a certified copy of the original foreign application to obtain the right of foreign priority under 35 U.S.C. 119(a)-(d) before the patent was granted. In Brenner, the claim for priority had been made in the prosecution of the original patent, and it was only necessary to submit a certified copy of the priority document in the reissue application to perfect priority (the claim for priority must be repeated in the reissue application). Reissue is also available to correct the "error" in failing to take any steps to obtain the right of foreign priority under 35 U.S.C. 119(a) -(d) before the original patent was granted. See, Fontijn v. Okamoto, 518 F.2d 610, 622, 186 USPQ 97, 106 (CCPA 1975) ("a patent may be reissued for the purpose of establishing a claim to priority which was not asserted, or which was not perfected during the prosecution of the original application"). In a situation where it is necessary to make a priority claim in a reissue application that was not made in the original patent, the reissue applicant will have to file a petition for an unintentionally delayed priority claim under 37 CFR 1.55(e) in addition to filing a reissue application. See, MPEP § 214.02. See, MPEP § 1481.03 for correction of a benefit claim via a certificate of correction. 

As the claim was timely made in the original application, the instant petition under 37 CFR 1.55(f) is not deemed necessary.

Inquiry concerning this matter may be directed to the undersigned at 571-272-3205.


/ALESIA M. BROWN/

Alesia M. Brown
Attorney Advisor
Office of Petitions